        Case 1:18-cr-00868-SHS Document 26 Filed 03/04/19 Page 1 of 1
                            Law Offices of Ezra Spilke

                                                               1825 Foster Avenue, Suite 1K
                                                                 Brooklyn, New York 11230
                                                                           t: (718) 783-3682
                                                                     e: ezra@spilkelaw.com
                                                                        www.spilkelaw.com

                                                  March 4, 2019

BY ECF	
Hon. Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Jorge Rodriguez Lopez, No. 18-CR-868-

Dear Judge Stein:

      I write to respectfully request an adjournment of the sentencing hearing
scheduled for March 7, 2019. I have conferred with counsel for the government, who
consents to this request.

       The reason for this request is that I am currently on trial before the
Honorable Paul G. Gardephe in United States v. Latique Johnson et al., No. 16-CR-
281. Trial commenced on February 19, 2019, and is expected to last through the
month of March. (Trial was delayed eight days due to the disruptions with legal
visiting and other conditions at the MDC Brooklyn. Due to that adjournment, Judge
Gardephe also modified our trial days so that we now break at 2:30, further
lengthening the duration of trial somewhat.) In addition, the Probation Department
disclosed the final presentence report on February 28, 2019, which I will need to
review with Mr. Rodriguez Lopez with the aid of an interpreter. Accordingly, Mr.
Rodriguez Lopez respectfully requests an adjournment of the sentencing hearing of
approximately forty-five days. Thank you for your attention to this matter.

                                            Respectfully submitted,



                                             /s Ezra Spilke
                                            Ezra Spilke
                                            1825 Foster Avenue, Suite 1K
                                            Brooklyn, New York 11230
                                            (718) 783-3682
                                            Counsel for Jorge Rodriguez Lopez
Cc:   AUSA Nathan Rehn by ECF
